UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6803


ERIC JOSEPH DEPAOLA,

                Plaintiff - Appellant,

          v.

JAMES WADE, Food Services Director; B. OSBOURNE, Food
Services Worker; LT. LAFAYETTE FLEMING; WARDEN TRACY RAY;
JOHN GARMAN, Regional Director,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:11-cv-00198-SGW-RSB)


Submitted:   September 11, 2012           Decided:   October 3, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Joseph DePaola, Appellant Pro Se.     John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric Joseph DePaola appeals the district court’s order

granting the Defendants summary judgment on his First Amendment

claims under 42 U.S.C. § 1983 (2006) and the Religious Land Use

and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc

(2006), and dismissing his Fourteenth Amendment equal protection

claim.     We     have    reviewed      the       record   and    find   no   reversible

error.     Accordingly, we affirm for the reasons stated by the

district       court.      DePaola      v.    Wade,    No.       7:11-cv-00198-SGW-RSB

(W.D.    Va.    Mar.     30,   2012).         We    dispense      with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                              2